                                           Case 5:21-cv-00048-BLF Document 31 Filed 05/24/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    Hendrik Block,                                      Case No. 21-cv-00048-BLF

                                   8                    Plaintiff,
                                                                                            NOTICE OF APPOINTMENT OF
                                   9            v.                                          MEDIATOR
                                  10    7-Eleven, Inc, et al.,
                                  11                    Defendants

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   TO COUNSEL OF RECORD:

                                  15          The court notifies the parties and counsel that the Mediator assigned to this case is:

                                  16                                   Karen Boyd
                                                                       Turner Boyd, LLP
                                  17                                   702 Marshall St., Suite 640
                                                                       Redwood City, CA 94063
                                  18                                   650-521-5930
                                                                       boyd@turnerboyd.com
                                  19

                                  20          Counsel shall familiarize themselves with the requirements of ADR L.R. 6 which governs

                                  21   the Mediation program. The mediator will schedule a joint phone conference with counsel under

                                  22   ADR L.R. 6-6 and will set the date of the mediation session within the deadlines set by ADR L.R.

                                  23   6-4 or the court order referring this action to mediation.

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Notice of Appointment of Mediator
                                       21-cv-00048-BLF
                                          Case 5:21-cv-00048-BLF Document 31 Filed 05/24/21 Page 2 of 2




                                   1

                                   2          Counsel are reminded that the written mediation statements required by the ADR L.R. 6-7

                                   3   shall NOT be filed with the court.

                                   4

                                   5   Dated: May 24, 2021

                                   6

                                   7                                                 SUSAN Y. SOONG
                                                                                     Clerk
                                   8                                                 by: Alice M. Fiel
                                   9

                                  10
                                                                                    ADR Program Case Administrator
                                  11                                                415-522-3148
                                                                                    alice_fiel@cand.uscourts.gov
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Notice of Appointment of Mediator
                                       21-cv-00048-BLF                               2
